DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 9-13, 18, 19, 21-23, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al (US 2021/0029731 A1) in view of Yin et al(US 2020/0008156 A1).

Regarding claims 1 and 27, Kundu ‘731 teaches,  a user equipment (UE) for wireless communication( [0238] and Fig. 9, 10, UE 902), comprising:  a memory; and one or more processors, coupled to the memory([0238], [0251] and Figs. 9, 10,  UE 902 comprising memory coupled with processor), configured to: enhanced physical uplink control channel (ePUCCH) format for an ePUCCH( [0262], [0273],  Formats 0, 1 being used for ePUCCH), wherein the ePUCCH is associated with an increased bandwidth configuration based at least in part on the ePUCCH format of the ePUCCH([0262], [0273], in order to increase bandwidth for ePUCCH transmission the UE is configured to use format 0 or 1)  wherein the increased bandwidth configuration uses a plurality of contiguous resource blocks (RBs) for the ePUCCH ([0262], [0273], in order to increase bandwidth for ePUCCH transmission the UE is configured to use format 0 or 1 which allocates  PRBs contiguously in frequency); and transmit the ePUCCH using the increased bandwidth configuration([0262], [0273], UE transmitting ePUCCH using the allocated increased bandwidth  (contiguous PRBs)).
  Kundu ‘731 does not explicitly teach, receive configuration information indicating an enhanced physical uplink control channel (ePUCCH) format.
Yin ‘156 teaches, receive configuration information indicating an enhanced physical uplink control channel (ePUCCH) format([0130], [0176],  configuration information that includes format indicator for ePUCCH being communicated to UE).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system Kundu ‘731 by incorporating the teaching of Yin ‘156, since such modification would provide  systems and methods for increasing reliability in Ultra-Reliable Low Latency Communications (URLLC) Physical Uplink Control Channels (PUCCHs), as suggested by Yin ‘156 ([0005]).
Regarding claims 3 and 21, the combination of Kundu ‘731 and Yin ‘156  teaches all of the claimed limitations Kundu ‘731 further teaches, wherein, based at least in part on the increased bandwidth configuration, the plurality of contiguous RBs are encoded using respective cyclic shifts relative to a cyclic shift specified by the ePUCCH format for the ePUCCH( [0166], [0170] different  cyclic shifts being applied to different PRBs).  
Regarding claims 4 and 22, the combination of Kundu ‘731 and Yin ‘156  teaches all of the claimed limitations, Kundu ‘731 further teaches, wherein the respective cyclic shifts are different for each RB of the plurality of contiguous RBs( [0166], [0170] different  cyclic shifts being applied to different PRBs) , and wherein the respective cyclic shifts are derived based at least in part on a cyclic shift step size relative to the cyclic shift specified by the ePUCCH format for the ePUCCH([0166], [0170]  varying cyclic shifts according to enhanced PUCCH format).  
Regarding claims 5 and 23, the combination of Kundu ‘731 and Yin ‘156  teaches all of the claimed limitations, Kundu ‘731 further teaches, wherein, based at least in part on the increased bandwidth configuration, the plurality of contiguous RBs are grouped into a plurality of groups of contiguous RBs([0262], [0273],  in order to increase bandwidth for ePUCCH transmission the UE is configured to use format 0 or 1 which allocates contiguous groups of  PRBs). 
Regarding claim 9, the combination of Kundu ‘731 and Yin ‘156  teaches all of the claimed limitations, Kundu ‘731 further teaches, wherein the ePUCCH format is an ePUCCH Format 0 or an ePUCCH Format 1( [0262], ePUCCH format 0 or 1 being used to configure the UE).  
Regarding claims 10 and 25, the combination of Kundu ‘731 and Yin ‘156  teaches all of the claimed limitations, Kundu ‘731 further teaches, wherein the one or more processors are further configured to: perform frequency-domain orthogonal cover coding (OCC) operations for the plurality of contiguous RBs based at least in part on the increased bandwidth configuration ([0149], [0176], performing OCC for plurality of PRBs allocated for PUCCH).  
Regarding claim 11, the combination of Kundu ‘731 and Yin ‘156  teaches all of the claimed limitations, Kundu ‘731 further teaches, where each of the frequency-domain OCC operations spans one or more contiguous RBs([0262], [0273],  in order to increase bandwidth for ePUCCH transmission the UE is configured to use format 0 or 1 which allocates  PRBs contiguously in frequency).  
Regarding claim 12, the combination of Kundu ‘731 and Yin ‘156  teaches all of the claimed limitations, Kundu ‘731 further teaches, wherein the frequency-domain OCC operations are performed using a length greater than 4([0057]-[0059], OCC length of r16 applied).  
Regarding claim 13, the combination of Kundu ‘731 and Yin ‘156  teaches all of the claimed limitations, Kundu ‘731 further teaches, wherein the ePUCCH format is an ePUCCH Format 2([0056], [0266] PUCCH format for PUCCH is format 2).  
Regarding claim 18, the combination of Kundu ‘731 and Yin ‘156  teaches all of the claimed limitations, Kundu ‘731 further teaches, wherein receiving configuration information indicating an ePUCCH format for an ePUCCH associated with an increased bandwidth configuration is based at least in part on the UE being associated with a frequency range above 6 GHz( [0191] a UE associated with 24.25 GHz being configured to use ePUCCH).  
Regarding claims 19 and 29, Kundu ‘731 teaches, a base station for wireless communication([0238], [0239] and Figs 5, 9, eNB), , comprising: a memory; and one or more processors, coupled to the memory([0238], [0251] and Figs. 5, 9, 10,  eNB comprising processor and memory), configured to: enhanced physical uplink control channel (ePUCCH) format for an ePUCCH( [0262], [0273],  Formats 0, 1 being used for ePUCCH), wherein the ePUCCH is associated with an increased bandwidth configuration based at least in part on the ePUCCH format of the ePUCCH([0262], [0273], in order to increase bandwidth for ePUCCH transmission the UE is configured to use format 0 or 1) wherein the increased bandwidth configuration uses a plurality of contiguous resource blocks (RBs) for the ePUCCH([0262], [0273],  in order to increase bandwidth for ePUCCH transmission the UE is configured to use format 0 or 1 which allocates  PRBs contiguously in frequency); and receive the ePUCCH using the increased bandwidth configuration([0262], [0273], eNB receives ePUCCH  from UE using the allocated increased bandwidth  (contiguous PRBs)).
Kundu ‘731 does not explicitly teach, transmit configuration information indicating enhanced physical uplink control channel (ePUCCH) format for an ePUCCH.
Yin ‘156 teaches, transmit configuration information indicating enhanced physical uplink control channel (ePUCCH) format for an ePUCCH ([0130], [0176],  configuration information that includes format indicator for ePUCCH being communicated to UE from the network).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system Kundu ‘731 by incorporating the teaching of Yin ‘156, since such modification would provide  systems and methods for increasing reliability in Ultra-Reliable Low Latency Communications (URLLC) Physical Uplink Control Channels (PUCCHs), as suggested by Yin ‘156 ([0005]).
 
Claims 6-8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu ‘731 and Yin ‘156 as applied to claims above, and further in view of Hwang et al(US 2019/0068423 A1).

Regarding claims 6 and 24, the combination of Kundu ‘731 and Yin ‘156 does not explicitly teach, wherein the plurality of groups of contiguous RBs are associated with a same root and respective cyclic shift values based at least in part on a cyclic shift step size.  
	Hwang ‘423 teaches, wherein the plurality of groups of contiguous RBs are associated with a same root and respective cyclic shift values based at least in part on a cyclic shift step size( [0131]-[0133], RBs that are used for PUCCH transmission may have the same root but different cyclic shift).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Kundu ‘731 and Yin ‘156, by incorporating the teaching of Hwang ‘423, since such modification would enable to  more efficiently allocate radio resources when a physical channel is transmitted using a shortened or extended TTI, as suggested by Hwang ‘423([0016]).  
Regarding claim 7, the combination of Kundu ‘731 and Yin ‘156 does not explicitly teach, wherein the plurality of groups of contiguous RBs are associated with different roots.
Hwang ‘423 teaches, wherein the plurality of groups of contiguous RBs are associated with different roots( [0131]-[0133], RBs that are used for PUCCH transmission may also have the same cyclic shift and different roots).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Kundu ‘731 and Yin ‘156, by incorporating the teaching of Hwang ‘423, since such modification would enable to  more efficiently allocate radio resources when a physical channel is transmitted using a shortened or extended TTI, as suggested by Hwang ‘423([0016]).
  	Regarding claim 8, the combination of Kundu ‘731 and Yin ‘156 does not explicitly teach, wherein a cyclic shift step size of the ePUCCH is selected based at least in part on whether the ePUCCH is multiplexed with a scheduling request.
  Hwang ‘423 teaches, wherein a cyclic shift step size of the ePUCCH is selected based at least in part on whether the ePUCCH is multiplexed with a scheduling request([0132]-[0132] the size of the cyclic shift being dependent on whether the PUCCH is multiplexed with another signal/message).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Kundu ‘731 and Yin ‘156, by incorporating the teaching of Hwang ‘423, since such modification would enable to  more efficiently allocate radio resources when a physical channel is transmitted using a shortened or extended TTI, as suggested by Hwang ‘423([0016]).

Claims 14-17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu ‘731 and Yin ‘156 as applied to claims above, and further in view of Lee et al(US 2017/0013610 A1).
Regarding claims 14 and 26, the combination of Kundu ‘731 and Yin ‘156 does not explicitly teach, wherein the one or more processors are further configured to: perform time-domain orthogonal cover coding (OCC) operations for the plurality of contiguous RBs based at least in part on the increased bandwidth configuration.
Lee ‘610 teaches, wherein the one or more processors are further configured to: perform time-domain orthogonal cover coding (OCC) operations for the plurality of contiguous RBs based at least in part on the increased bandwidth configuration([0360], [0366], performing time domain OCC for plurality of PRBs allocated for PUCCH).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Kundu ‘731 and Yin ‘156, since such modification would enable  to minimize, the latency generated from an application which is sensitive to delay or generated intermittently transmitting data of small size, as suggested by( [0020]).
Regarding claim 15, the combination of Kundu ‘731 and Yin ‘156 does not explicitly teach, wherein the time-domain OCC operations comprise block- wise time-domain OCC operations performed before discrete Fourier transform (DFT) precoding.
Lee ‘610 teaches, wherein the time-domain OCC operations comprise block- wise time-domain OCC operations performed before discrete Fourier transform (DFT) precoding ([0136]  block-wise spread using an orthogonal sequence is applied).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Kundu ‘731 and Yin ‘156, since such modification would enable  to minimize, the latency generated from an application which is sensitive to delay or generated intermittently transmitting data of small size, as suggested by( [0020]).
Regarding claim 16, the combination of Kundu ‘731 and Yin ‘156 does not explicitly teach, wherein the time-domain OCC operations are performed across all RBs of the plurality of contiguous RBs.
 Lee ‘610 teaches, wherein the time-domain OCC operations are performed across all RBs of the plurality of contiguous RBs([0360], [0366],  performing time domain OCC for plurality of PRBs allocated for PUCCH). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Kundu ‘731 and Yin ‘156, since such modification would enable  to minimize, the latency generated from an application which is sensitive to delay or generated intermittently transmitting data of small size, as suggested by( [0020]).
   Regarding claim 17, the combination of Kundu ‘731 and Yin ‘156 does not explicitly teach, wherein the time-domain OCC operations are performed using a length greater than four.
Lee ‘610 teaches, wherein the time-domain OCC operations are performed using a length greater than four([0147],  OCC operation using length 7 is used).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Kundu ‘731 and Yin ‘156, since such modification would enable  to minimize, the latency generated from an application which is sensitive to delay or generated intermittently transmitting data of small size, as suggested by( [0020]).

Claims 2, 20, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu ‘731 and Yin ‘156 as applied to claims above, and further in view of Yang et al(US 2014/0314034 A1).
Regarding claims 2, 20, 28 and 30 the combination of Kundu ‘731 and Yin ‘156 does not explicitly teach, wherein, based at least in part on the increased bandwidth configuration, the plurality of contiguous RBs are encoded using an extended sequence relative to a sequence specified by the ePUCCH format for the ePUCCH.
Yang ‘034 teaches, wherein, based at least in part on the increased bandwidth configuration, the plurality of contiguous RBs are encoded using an extended sequence relative to a sequence specified by the ePUCCH format for the ePUCCH( [0128]-[0130], encoding PUCCH RBs using long sequences).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Kundu ‘731  and Yin ‘156, since such modification would enable  the detection performance of the ACK/NACK response information, thereby ensuring the maximum system throughput and reducing the feedback delay of downlink channel information, as suggested by  Yang ‘034([0019])
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474